Citation Nr: 1043930	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-34 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
disabling for service-connected diabetes mellitus type II. 

2.  Entitlement to an initial evaluation in excess of 10 percent 
disabling for service-connected hypertension. 

3.  Entitlement to an initial evaluation in excess of 10 percent 
disabling for service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 2005, 
during peacetime and the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from July 2005 and March 2006 rating decisions of the Department 
of Veterans Affairs (VA) San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO), which inter alia granted service 
connection for diabetes mellitus type II with blurred vision and 
bilateral foot neuropathy, hypertension, and major depressive 
disorder, and assigned 20 percent, 10 percent, and 10 percent 
evaluations, respectively.  

The Veteran submitted a statement dated in May 2006 requesting a 
re-evaluation of his service-connected diabetes mellitus and 
hypertension, indicating that these conditions had become worse.  
Since this statement was received within one year of the July 
2005 rating decision, the Board accepts this statement as a 
notice of disagreement with the evaluations assigned for his 
diabetes mellitus and hypertension.  In June 2006, the Veteran 
filed a notice of disagreement with the evaluation assigned to 
his service-connected major depressive disorder.  

In October 2006, the RO issued a statement of the case with 
respect to the initial evaluation of the Veteran's service-
connected major depressive disorder; the Veteran filed a 
substantive appeal dated in October 2006.  In May 2007, the RO 
issued a statement of the case with respect to the evaluation of 
the Veteran's service-connected diabetes mellitus type II; the 
Veteran filed a substantive appeal dated in July 2007.  

In June 2009, the Board remanded the Veteran's claims of 
entitlement to higher evaluations for major depressive disorder 
and diabetes mellitus for further development and adjudication.  

After the most recent statement of the case, the Veteran appears 
to have submitted a medical record indicating that the Veteran 
may have sinus tachycardia.  This record was not accompanied by a 
waiver of RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In this case, the Board notes that the Veteran, on several 
occasions, submitted a February 2007 decision of the Social 
Security Administration granting disability benefits to the 
Veteran.  The decision letter included the reasons for the grant 
and made reference to numerous medical records that were the 
basis for the decision.  The decision letter also noted that the 
decision was based on numerous disabilities, including 
psychiatric disorders and diabetes mellitus.  While several of 
the medical records referenced by the Social Security 
Administration appear to have been associated with the Veteran's 
claims file, it is apparent that the supporting documentation 
from the Social Security Administration has not been requested by 
the RO or associated with the Veteran's claims file.

In this regard, the Board notes that where VA has actual notice 
of the existence of records held by SSA which appear relevant to 
a pending claim, VA has a duty to assist by requesting those 
records from Social Security Administration.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  VA has a duty to 
"make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim."  Golz 
v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010); 38 U.S.C.A. 
§ 5103A(a)(1).  Relevant records for the purpose of § 5103A are 
those records that relate to the injury for which the claimant is 
seeking benefits and have a reasonable possibility of helping to 
substantiate the Veteran's claim.  Id.  The legal standard for 
relevance requires VA to examine the information it has related 
to medical records and if there exists a reasonable possibility 
that the records could help the Veteran substantiate his claim 
for benefits, the duty to assist requires VA to obtain the 
records.  Id.

This matter should therefore be remanded and records related to 
the Veteran's February 2007 Social Security Administration 
disability award should be associated with the Veteran's claims 
file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when 
attempting to obtain records in the custody of a Federal 
department or agency, including the Social Security 
Administration, VA must make as many requests as are necessary to 
obtain relevant records; VA will end its efforts to obtain 
records from a Federal department or agency only if VA concludes 
that the records sought do not exist or that further efforts to 
obtain those records would be futile).

Next, with respect to the Veteran's major depressive disorder, 
the June 2009 remand instructions specifically requested that the 
Veteran be advised to submit evidence that his major depressive 
disorder and diabetes mellitus disabilities had worsened, 
including the effect an increased worsening of the conditions had 
on employment and daily life.  The RO was also requested to 
provide notice of the criteria necessary under the appropriate 
Diagnostic Codes to establish entitlement to an increased 
evaluation for his claimed conditions.  

In this case, the Veteran was afforded, in a June 2009 letter, 
the general notice requested in the Board's remand instructions.  
The Veteran was also informed of the Diagnostic Code governing 
the evaluation of his diabetes mellitus.  The Veteran, however, 
was not informed of the diagnostic criteria governing the 
evaluation of his service-connected major depressive disorder.  
The Board also notes that the Veteran's representative, in its 
September 2010 Informal Hearing Presentation, specifically 
pointed out this deficiency.  

Based on the foregoing, the Board regretfully concludes that this 
matter must be remanded for compliance with the Board's July 2007 
remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).   

With respect to the Veteran's hypertension claim, the Board notes 
that the Veteran was granted entitlement to service connection 
for hypertension in a July 2005 rating decision.  The condition 
was evaluated as 10 percent disabling.  The Veteran submitted a 
statement dated in May 2006 requesting a re-evaluation of his 
service-connected hypertension, indicating that this condition 
had become worse.  Since this statement was received within one 
year of the July 2005 rating decision, the Board has accepted 
this statement as a notice of disagreement with the evaluation 
assigned.  The RO did not issue a statement of the case with 
respect to this claim.  

Based on the foregoing, because the RO has not furnished the 
Veteran a statement of the case that addresses the issue, a 
remand is warranted.  38 C.F.R. § 20.201, 20.300-301.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Prior to readjudicating the Veteran's claims upon remand, the RO 
should associate with the Veteran's claims file any additional 
records of the Veteran's treatment for his diabetes mellitus and 
major depressive disorder that the Veteran may identify.  This 
should include medical records from the Mayaguez Outpatient 
Clinic, dated from June 2009 to the present.  In this regard, the 
Board notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant 
to the VCAA, VA must obtain outstanding VA and private records.  
See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Finally, as noted above, the Board observes that following the 
RO's issuance of the July 2010 supplemental statement of the 
case, additional evidence was associated with the Veteran's 
claims file.  This evidence was not accompanied by a waiver of 
initial RO consideration.  In such a situation, the law requires 
that the RO initially consider the evidence, re-adjudicate the 
claim, and issue an appropriate supplemental statement of the 
case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran was granted entitlement to 
service connection for hypertension in a July 
2005 rating decision, and he submitted a 
statement dated in May 2006 requesting a re-
evaluation of his service-connected 
hypertension, indicating that this condition 
had become worse.  As such, furnish the 
Veteran a statement of the case addressing 
the issue of entitlement to an initial 
evaluation in excess of 10 percent for 
service-connected hypertension, to include 
notification of the need, and the appropriate 
time period, in which to file a substantive 
appeal to perfect the issues, in accordance 
with 38 C.F.R. § 19.30.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

2.  The RO should provide the Veteran with 
notice of the criteria necessary under the 
appropriate Diagnostic Codes to establish 
entitlement to an increased evaluation for the 
Veteran's service-connected major depressive 
disorder, as requested in the June 2009 Board 
remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).   

3.  The RO should take appropriate steps to 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims file, 
that have treated him since service for his 
claimed disabilities.  This should include 
medical records from the Mayaguez Outpatient 
Clinic, dated from June 2009 to the present. 

The aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed. If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing. The Veteran may submit 
medical records directly to VA.

4.  The RO should request, directly from 
the SSA, complete copies of any disability 
determination(s) it has made concerning the 
Veteran, as well as copies of the medical 
treatment records that served as the basis 
for any such decision(s) and the claim form 
filed by the Veteran for such benefits.  
All attempts to fulfill this development 
must be documented in the claims file.  If 
the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such records 
do not exist or that further efforts to 
obtain them would be futile and the Veteran 
should be informed in writing.

5.  After completing the above, the 
Veteran's claims should be readjudicated 
based on the entirety of the evidence.  If 
any claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


